United States Court of Appeals
                                                           Fifth Circuit
                                                        F I L E D
               UNITED STATES COURT OF APPEALS
                    For the Fifth Circuit                 May 16, 2005

                                                    Charles R. Fulbruge III
                                                            Clerk
                        No. 04-30652


In the Matter of: SEAREX ENERGY SERVICES, INC., SEAREX, INC.,

                                                      Debtors,



                    C. MICHAEL CHIASSON,

                                                    Appellant,
                           VERSUS

LOUISIANA MACHINERY COMPANY, INC., former known as Louisiana
                      Machinery, Inc.,

                                                       Appellee,


In the Matter of: SEAREX ENERGY SERVICES, INC., SEAREX, INC.,

                                                      Debtors,


                    C. MICHAEL CHIASSON,

                                                      Appellant,

                           VERSUS

                 SUPERIOR FABRICATORS, INC.,

                                                      Appellee,


In The Matter of: SEAREX ENERGY SERVICES INC., SEAREX, INC.,

                                                      Debtors,
                          C. MICHAEL CHIASSON, Trustee,
                                                               Appellant,

                                         VERSUS

                         SPECIALITY MARINE & SUPPLY, LLC,

                                                               Appellee.


                Appeals from the United States District Court
                    For the Eastern District of Louisiana
                                 2:03:CV-1610



Before DAVIS, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

          After reviewing the record in this case and based upon the

briefs of the parties and argument of counsel, we affirm the

Judgment of the District Court for essentially the reasons stated

in       its   Opinion   dated   March    24,   2003.   The   Bankruptcy   Court

correctly concluded that the summary judgment evidence established

that the funds used to make payments to appellees were not within

the control of the debtor and therefore were not owned by the

debtor at the time of the transfer.

          AFFIRMED.




     *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                           2